DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 8/16/2022.
Claims 1-33 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-16, 17, 25, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks on page 8, filed 8/16/2022, with respect to 35 USC 101 have been fully considered and are persuasive.  The rejection of claim 17, and it’s dependent claims, has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…in part on different portions within the first training image and…in part on different portions within the second training image.” This is indefinite because it is not clear if it is different portions within the second training image, or different portions from the portions defined in the first training image but that lie within the second image? Or, for example, if the image is separated into background and foreground image, are both images different from each other (making the different portions different), or are both images separated into different portions each? Because of this lack of clarity, the claims are indefinite as to the scope of the claimed invention. Appropriate amendment is recommended. Claims 2-9 and 18-33 are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10, 15, 17, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 11,222,415 to Ozcan et al. (hereafter, “Ozcan”).
With regard to claim 1 Ozcan discloses a processor (Fig. 1) comprising: one or more circuits to train one or more neural networks based, at least in part, on whether a first information calculated from a first training image (image 20’, Fig. 2) matches second information (col. 13 line 40-44, for example, where correlation patch matching operation 64 is described) calculated from a second training image (image 50, Fig. 2), wherein the first information is based at least in part on different portions within the first training image and the second information is based at least in part on different portions within the second training image (col. 13 lines 34-63; col. 15 lines 5-37, where the different regions are the patches/cropped sections, and further they are globally registered; high and low resolution images, col. 20 lines 28-52).
With regard to claim 2 Ozcan discloses wherein the first information is a first sequence of integer values and the second information is a second sequence of integer values (col. 33 lines 8-34, the low and high/super resolution of HR and LR images with sequence of values of the images; col. 35 line 43 to col. 36 lines 1-66).
With regard to claims 10, 17, and 25, claims 10, 17, and 25 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 10, 17, and 25. Ozcan discloses operation 66 for cropping. Then operation 68 where a global registration process where additional alignment is then performed on each of the input-label pairs to further refine the input-label matching, mitigating rotation, translation, and scaling discrepancies between the lower resolution and the higher resolution images, at col. 13, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 15 Ozcan discloses wherein the first code word and the second code word are generated based, at least in part, on a first summarization of one or more first regions within the first image and a second summarization of one or more second regions within the second image (col. 33 lines 8-34, the low and high/super resolution of HR and LR images with sequence of values of the images; col. 35 line 43 to col. 36 lines 1-66).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,222,415 to Ozcan et al. (hereafter, “Ozcan”) in combination with Islam, Jyoti, et al. ("GAN-based synthetic brain PET image generation." Brain informatics 7.1 (2020): 1-12) (hereafter, “Islam”).
With regard to claim 9, Ozcan teaches methods related to biomedical imaging application, U-net which is proposed for medical image segmentation, and medical or biological microscopy images of tissue. However, Ozcan does not expressly teach wherein the first training image is a magnetic resonance imaging (MRI) image and the second training image is a positron emission tomography (PET) image. Islam teaches wherein the first training image is a magnetic resonance imaging (MRI) image and the second training image is a positron emission tomography (PET) image (Page 2, right column, first full paragraph; page 4 section 3.1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Ozcan’s reference to have MRI and PET image of Islam’s reference. The suggestion/motivation for doing so would have been to diagnose diseases using the medical images, as suggested by Islam. Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Islam with Ozcan to obtain the invention as specified in claim 9. 
With regard to claim 33, claim 33 is rejected same as claim 9 and the arguments similar to that presented above for claim 9 are equally applicable to claim 33. Islam having a first type of medical image, MRI and second type of medical image being PET, and all of the other limitations similar to claim 9 are not repeated herein, but incorporated by reference.

Allowable Subject Matter
Claims 3-8, 11-14, 16, 18-24, and 26-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the stated rejection under 35 USC 112(b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669